IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                           NO. WR-81,984-05, 81,984-06 & 81,984-07


                   EX PARTE ROYCE WILLIAM TAWATER, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                  CAUSE NOS. WRIT10814, WRIT10815, & WRIT10816
               IN THE 196TH DISTRICT COURT FROM HUNT COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of aggravated assault with a deadly weapon, deadly conduct

discharging a firearm, and unlawful possession of a firearm by a felon and sentenced to thirty-four,

twenty and twenty years’ imprisonment respectively. The Sixth Court of Appeals affirmed his

convictions. Tawater v. State, Nos. 06-14-00094-CR & 06-14-00095-CR (Tex. App. — Texarkana,

Feb. 4, 2015, Feb. 4, 2015); Tawater v. State, No. 06-14-00075-CR (Tex. App. — Texarkana, Dec.

10, 2014). Applicant filed these applications for writs of habeas corpus in the county of conviction,

and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       After a review of the record, we find that Applicant’s claim of newly discovered
                                                                                        2

evidence is without merit. Therefore, we deny relief.

       Applicant’s remaining claims challenging his conviction on the grounds of

competency, no evidence and improper handling of his previous writs are dismissed pursuant

to T EX. C ODE C RIM. P RO. Art. 11.07 §4.



Filed: December 9, 2020
Do not publish